Rebecca L.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2015

                                      No. 04-15-00551-CV

                               Richard Matthew VILLARREAL,
                                          Appellant

                                                 v.

                                   Rebecca L. VILLARREAL,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18202
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Appellant’s brief was due December 18, 2015.          Neither the brief nor a motion for
extension of time was filed.

        We therefore ORDER appellant to file in this court, on or before January 4, 2016, his
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court